Opinion filed September 30, 2016




                                     In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-15-00226-CR
                                   ___________

                    SAUL ARMIN ARZATE, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee

                    On Appeal from the 385th District Court
                           Midland County, Texas
                       Trial Court Cause No. CR43456

                     MEMORANDUM OPINION
      Saul Armin Arzate, Appellant, has filed in this court a motion to dismiss his
appeal. In the motion, Appellant requests that this court dismiss the appeal without
further action or consideration. The motion is signed by both Appellant and his
counsel in accordance with TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


September 30, 2016                                          PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.